          Case 1:20-cv-00350-REB Document 32 Filed 11/19/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF IDAHO

  BONNER COUNTY, an Idaho municipal
  corporation,                                        Case No. 1:20-cv-00350-REB


                         Plaintiff,                  MEMORANDUM DECISION AND
  vs.                                                ORDER RE: DEFENDANTS’ MOTION
                                                     TO STAY BRIEFING ON
                                                     PLAINTIFF’S CROSS-MOTION FOR
  BRADLEY J. LITTLE, in his official                 PARTIAL SUMMARY JUDGMENT
  capacity as Governor of the State of Idaho;        (DKT. 19)
  COVID-19 FINANCIAL ADVISORY
  COMMITTEE; ALEX J. ADAMS, in his
  official capacity as the Administrator of the
  Division of Finance Management, and as
  Chair of the COVID-19 Financial Advisory
  Committee; TOM KEALEY, in his official
  capacity as Director of the Idaho
  Department of Commerce; BRANDON D.
  WOOLF, in his official capacity as
  Controller of the State of Idaho; JULIE A.
  ELLSWORTH, in her official capacity as
  Idaho State Treasurer,

                         Defendants.



        The Court has considered Defendants’ Motion to Stay Briefing (Dkt. 31). The Court

does not need to hear from Plaintiff as to such motion, nor hear further from Defendants, as the

Court is sufficiently informed as to the issues and the facts. The Court has previously

accommodated requests from counsel for the Defendants for relief from briefing deadlines and

page requirements. Further, the Court will hear Defendant’s pending Motion to Dismiss before

hearing Plaintiff’s pending Motion for Summary Judgment. Moreover, Plaintiff has represented

to the Court that its claims potentially may be mooted if not decided before the end of the

calendar year; hence, the Court will need to hear argument upon Plaintiff’s motion earlier on in



MDO RE: DEFENDANTS’ MOTION TO STAY BRIEFING – 1
          Case 1:20-cv-00350-REB Document 32 Filed 11/19/20 Page 2 of 2




December 2020, if the Court decides that the Motion to Dismiss should be denied. Such a course

preserves the resources of the parties and the Court to the fullest extent possible, given the

particular nature of the facts, claims, and defenses raised in this case.

       The Court is also aware that the COVID-19 pandemic has placed great stress upon

litigants and the Court. Where possible, the Court has loosened the constraints that its

management of the docket would ordinarily impose upon the parties to a lawsuit before the

Court. And, the Court has done so to some degree in this case. However, to grant the relief that

Defendants seek here would threaten the Court’s ability to address the merits of the case in the

time frame that Plaintiff has represented is necessary, should the Court allow the case to go

forward after deciding Defendant’s motion to dismiss.

       Accordingly, the Defendants’ Motion to Stay Briefing (Dkt. 31) is DENIED.



                                       DATED: November 19, 2020.




                                       _____________________________
                                       Honorable Ronald E. Bush
                                       U. S. Magistrate Judge




MDO RE: DEFENDANTS’ MOTION TO STAY BRIEFING – 2
